Citation Nr: 0941467	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for major depression.

2.  Entitlement to an initial compensable evaluation for a 
right knee Baker's Cyst (bursitis).

3.  Entitlement to a separate and compensable evaluation for 
right knee subluxation.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his sister 


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to September 
2005.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that granted service connection for 
major depression and assigned a 10 percent evaluation and 
granted service connection for a right knee disability and 
assigned a noncompensable evaluation.  

In August 2007, the Veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  

In October 2007, the Board remanded this matter for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
since September 9, 2005, the Veteran's major depression has 
been manifested by social and occupational impairment with 
deficiencies in most areas, including impaired judgment, 
impaired abstract thinking and disturbances of motivation and 
mood; suicidal and homicidal ideation; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; and a severe inability to establish or 
maintain effective relationships and deficiencies in most 
areas of employment.

2.  Since September 9, 2005, the Veteran's right knee 
disability has been manifested by pain; noncompensable 
limitation of flexion and extension; without X-ray evidence 
of arthritis; and no more than slight subluxation.


CONCLUSIONS OF LAW

1.  September 9, 2005, the criteria for an initial 70 percent 
rating, and no higher, for major depression have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.130, Diagnostic Code 9434 (2009).

2.  Since September 9, 2005, the criteria for an initial 
compensable evaluation for a right knee Baker's Cyst 
(bursitis) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261 (2009).

3.  Since September 9, 2005, the criteria for a separate 
compensable evaluation (10 percent) for right knee 
subluxation have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's claim arises from his disagreement with the 
initial evaluations assigned following the grant of service 
connection for the disabilities on appeal.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and post-service VA and private medical records.  He 
was also afforded VA examinations.  The Veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
such.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995); 
38 C.F.R. 4.1.  After careful consideration of the evidence, 
any reasonable doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2008).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  

I.  Major Depression

The RO granted service connection for major depression in a 
May 2006 rating decision and awarded an initial 10 percent 
disability evaluation under DC 9434, effective from September 
9, 2005.  

VA regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  For the purposes of this appeal, the Veteran's 
service-connected major depression is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9434.  Under Diagnostic Code 
9434, a 10 percent rating is in order when the psychiatric 
disorder results in occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication.  

A 30 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating include: occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The criteria for a 70 percent rating include: occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The criteria for a 100 percent rating include: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Further, the Board notes that the Court has recognized that a 
Global Assessment of Functioning (GAF) score is based on a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In addition, the Court has held that a GAF score is only one 
factor in determining a Veteran's disability rating.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).

Background

The Veteran was afforded a VA examination in April 2006, when 
he reported feeling depressed and "stressed out."  Mental 
status examination revealed that the Veteran was alert, 
oriented and cooperative.  His mood was depressed and his 
affect was somewhat constricted.  His thoughts were concrete 
but disorganized.  There was no evidence of delusions or 
hallucinations.  Suicidal ideation was denied.  The examiner 
noted that the Veteran's cognitive abilities were grossly 
intact.  The diagnosis was major depression.  The GAF score 
was 50, which the examiner explained was indicative of 
serious depression symptoms that clearly impacted his social, 
occupational, and interpersonal functioning.  These symptoms 
also contributed to the Veteran's lack of employment.  In a 
May 2006 addendum, the examiner stated that the Veteran's 
claims file was not available during the examination; he 
reported that based upon its review, his diagnosis of major 
depression remained unchanged.

An August 2006 VA progress note shows the Veteran was 
oriented times three, with intact memory, and a normal mood.  
An October 2006 vocation rehabilitation counseling progress 
note shows the Veteran displayed appropriate dress and 
hygiene.  He was fully oriented, and his memory and 
concentration were normal.  The Veteran expressly denied 
suicidal or homicidal ideations.  Thought processes were 
concrete and thought content was unremarkable.  Insight was 
fair to poor.  

A November 2006 VA mental health clinic (MHC) note shows a 
blunted affect.  The Veteran reported his mood varied from 
"a little depressed to a lot depressed."  His thought 
processes were normal.  He denied any audio or visual 
hallucinations or delusions.  The physician indicated the 
AXIS I diagnosis was unclear, perhaps depression.  The GAF 
score was 55.

A November 2007 MHC note shows the Veteran had a euthymic 
affect.  His mood was "pretty good."  He demonstrated good 
eye contact.  The AXIS I diagnosis was depression, not 
otherwise specified (NOS), secondary to II.  The AXIS II 
diagnosis was probable borderline personality disorder.  The 
GAF was 64.

A March 2008 MHC note shows the Veteran had a euthymic 
affect, despite having gruesome thought content.  He 
described his mood as "bad" on most days.  He stated that 
when he saw people at the grocery store he wanted "[T]o cut 
them, hurt them, and dig out their eyeballs with an ice 
pick."  The physician noted that the Veteran stated this 
with nonchalance, with no agitation or visible tension.  His 
affect was not flat or autistic.  He had a grin on his face 
at times, as if enjoying what he was reporting.  The AXIS I 
diagnosis was depression, NOS.  The GAF was 58.

At his August 2007 hearing, the Veteran testified that he had 
no friends.  He only maintained social contact with his 
mother and his girlfriend.  The Veteran also endorsed 
symptoms of recent memory loss, depression, and mood swings.  
He explained that when his mood varied, it was from 
"depressed to psychotic, then from psychotic to 
psychotically happy, and then wanting to sort of kill 
everybody that I see on the road."  The Veteran's mother 
testified that at times the Veteran had thoughts hurting 
somebody or hurting himself, but she was able to talk him out 
of it.  

An October 2008 VA outpatient treatment record shows the 
Veteran endorsed severe depression and suicidal ideation.  
The assessment was depression.  Another October 2008 
treatment note reveals he was noted to have a flat affect and 
occasional incongruent and inappropriate laughter.  Upon 
questioning, the Veteran endorsed fleeting suicidal ideation 
on a near daily basis, but denied any real plans to hurt 
himself or anyone else.  He reported that he was still 
enrolled in school and was making good grades.  He stated 
that his mother was supportive of him, as were other persons 
whom he considered adoptive-like parents.  He denied 
socializing with his former friends, but noted that he had 
made new and supportive friends.

Evidence in the VA vocational rehabilitation file indicates 
that the Veteran was determined to have a serious employment 
handicap, due in part to his service-connected knee 
disability and his major depression.  Additional factors that 
were found to contribute to his occupational impairment 
included his lack of proper education, readily transferable 
skills, geographic location and his unstable work history.  
The evidence also indicates that the Veteran was successfully 
attending community college as a half-time student in 2007. 

The Veteran had a VA examination in September 2009.  He 
indicated that he was not currently receiving mental health 
treatment, but was on antidepressant medication and saw his 
primary care physican annually.  The Veteran endorsed daily 
suicidal thoughts, but he was unable to describe those 
thoughts in detail and denied any current plans or intent.  
He also endorsed significant problems with irritability and 
anger.  He described one road rage incident which almost 
escalated to physical violence, and stated "I can't go 
around people.  I picture them dead or their throats cut or 
eyes gouged out."  He denied current homicidal plans or 
intent.  He further reported that he hears "demonic voices" 
and sees things other people do not see, including spirits.  
He reported that working was too stressful and indicated that 
he stopped attending his community college.  His social 
activities were primarily by himself or were family related.

On mental status examination, he was observed to be causally 
groomed and cooperative, and was oriented in all spheres.  
The examiner noted the Veteran was a fairly poor historian, 
being unable to provide significant details in some areas.  
Eye contact was good and speech was within normal limits.  
His mood was euthymic throughout the interview.  His affect 
was inappropriate, in that while he described perceivably 
significantly emotional distressful incidents, his mood and 
affect continued to be very happy and light.  His thought 
processes were bizarre, but there was no loosening of 
association or confusion noted.  His insight and judgment 
were very poor.  The diagnosis was depressive disorder NOS; 
the GAF score was 58.

The examiner commented that while verbal presentation of the 
depressive disorder was very severe, it is actually deemed to 
be fairly mild.  He also noted that the Veteran's symptoms 
would not preclude all forms of gainful employment, but would 
likely require some assistance with job success and social 
functioning.  The examiner also stated that he found no 
evidence of other psychiatric disorders during the 
examination.  

Analysis

Based upon a review of the cumulative evidence, and resolving 
all doubting the Veteran's favor, the Board finds that 
throughout the course of the appeal, the Veteran's PTSD has 
been manifested by psychiatric symptoms that more closely 
approximate the criteria for PTSD of severe severity 
warranting a 70 percent rating.  

The Veteran has described near continuous depression and 
recurrent suicidal ideation.  The evidence shows that 
Veteran's major depression disorder has been manifested by a 
range of affects including euthymic, restricted, flat and 
inappropriate and recurrent homicidal and suicidal ideation.  
There is also subjective impairment of short term memory.  
Clinicians have indicated that his judgment and abstract 
thinking are impaired.  The psychiatric disability is also 
productive of severe social and industrial impairment, as 
reflected by the findings of the April 2006 and September 
2009 VA examinations; the April 2006 examiner reported that 
the Veteran's severe depressive symptoms clearly impacted his 
ability to work and contributed to his unemployment.  The 
latter examiner estimated that his GAF was 58, and although 
he indicated that reported that the Veteran's symptoms would 
not preclude all forms of gainful employment, but opined that 
his psychiatric disability would likely require some 
assistance with job success and social functioning and has 
also had some difficulty establishing effective social 
relationships, as he primarily only associates with his 
mother and girlfriend.  

The preponderance of the evidence, however, that the Veteran 
does not suffer from disability approximating total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, intermittent inability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Indeed, the Veteran does not contend otherwise.  As such, the 
Board finds that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 70 percent 
for any time during the course of the appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

II. The Knee

The RO granted service connection for a right knee disability 
(Baker's cyst with effusion) in a May 2006 rating decision 
and awarded an initial 0 percent rating, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5019, effective from 
September 9, 2005.   The Veteran desires an initial 
compensable disability rating.  

Under 38 C.F.R. § 4.71a, there are other diagnostic codes 
that also may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  

DC 5019 pertains to bursitis.  Bursitis is to be rated based 
upon limitation of motion of affected parts, as arthritis.  
As the knee is the joint affected in this case, DCs 5260, 
which contemplates limitation of flexion of the leg, and 
5261, which contemplates limitation of extension of the leg, 
are applicable in this instance.  38 C.F.R. § 4.71a, DCs 
5260, 5261.

DC 5257 contemplates recurrent subluxation or lateral 
instability.  Under this code, knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate, or a 30 percent evaluation if it is severe.  38 
C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, DC 
5260.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted with flexion limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Diagnostic Codes (DCs) 5003 and 5010, for evaluation of 
degenerative and traumatic arthritic changes, may also be 
applicable to the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, DC 5003.  

Additional rating criteria are found under DCs 5256 
(ankylosis of the knee), 5258 (dislocated semilunar 
cartilage), 5259 (symptomatic removal of the semilunar 
cartilage) and 5262 (impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability 
rated under DC 5257 or DC 5259 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable, but must at least meet the criteria for a 
zero-percent rating under those codes.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 and Diagnostic Code 5003. 
VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Background

At an April 2006 VA examination, the Veteran reported a 
painful right knee and limited mobility of only 10 feet.  
Objectively, his gait was normal and accomplished without 
assistive devices.  Bumps noted on the right knee were 
consistent with Osgood -Schlatter's disease.  There was no 
mass behind the knee; no crepitation, clicks or snaps; no 
patellar or meniscus abnormality; or other knee abnormality 
present.  Constitutional symptoms of arthritis were absent.  
Right knee range of motion was from full extension (0 
degrees) to 140 degrees of flexion.  Pain was present with 
full extension and flexion of the knee.  There was no 
weakness, lack of endurance, fatigue, incoordination, or 
additional limitation of motion noted on repetitive use.  No 
motor or sensory loss was noted.  There was no muscle 
weakness, atrophy or spasm.  Joint swelling, effusion and 
tenderness were absent.  There was no joint laxity and joint 
symptoms were negative for deformity, giving way, 
instability, or stiffness.  There also was no evidence of 
dislocation, subluxation or locking episodes.  Joint 
ankylosis was not present and there was no loss of bone.  X-
rays revealed a small right suprapatellar joint effusion; but 
no acute bony abnormalities or malalignment.

The examiner opined that the symptoms reported by the Veteran 
were inconsistent with the physical examination findings.  
The examiner observed the Veteran ambulating about 85 yards 
without difficulty, unsteady gait, or assistive device.  The 
diagnosis was Baker's cysts, right knee.  The impact on 
employment was decreased mobility.  

A September 2006 VA outpatient treatment record shows the 
Veteran reported knee pain and was reluctant to straighten 
his knee.  Objectively, there was no swelling or fluid noted, 
and the knee was stable on varus and valgus tests.  The 
examiner indicated that there was no clinical basis for the 
Veteran's subjective pain.  He also noted that while the 
Veteran used a cane to ambulate, he was able to fully extend 
the knee and did not limp.  The diagnosis was arthralgia, 
right knee.  The examiner further commented that the 
Veteran's problem was primarily of a hysterical basis rather 
than organic.

A November 2006 treatment note reveals that the Veteran 
complained of instability and of giving-way episodes in the 
right knee.  The Veteran also used a single prong cane, 
primarily for safety.  On physical examination, there was a 
very small amount of fluid behind his knee, most likely a 
bursa.  All ligaments were stable.  Varus-valgus stability 
was also intact.  The clinical assessment was quadriceps 
atrophy with corresponding instability of the right knee.  

At the Veteran's 2007 hearing, he reported symptoms of pain, 
locking, and occasional "give-way" in his right knee.  His 
mother testified that sometimes when the Veteran begins to 
walk; he falls.  She also stated that he is unable to run.  

A May 2009 MRI showed no significant abnormalities.  A June 
2009 treatment note indicates full range of motion in both 
knees, with tendency to hyperextend right knee on the loading 
phase of his gait.  Patellar mobility was normal and there 
was no joint line tenderness.  The knee was stable to varus 
and valgus stress tests and Drawer's sign was negative.

The Veteran underwent a VA examination in July 2009.  He 
reported pain since service, mainly in the patellofemoral and 
medial areas of the knee.  He is currently in physical 
therapy and awaiting a brace.  Objectively, he was noted to 
limp.  He had symmetrical legs, with no atrophy or deformity.  
He was neurovascularly intact.  On range of motion testing, 
there was 15 degrees of hyperextension in the knee and a full 
140 degrees of flexion.  He was able to squat to 140 degrees 
three times without pain in the patellofemoral region.  There 
was no medial or lateral instability noted.  The patellae 
tracked laterally.  Patellofemoral crepitation was present.  
No heat or effusion was noted.  X-rays showed a high-riding 
patella on the lateral view.  Past MRIs were unremarkable.  
The diagnosis was history of sprained right knee with 
questionable patellar subluxation and current patellofemoral 
pain syndrome, with chondromalacia and hyperextension 
deformity of both knees, asymptomatic on the left.  X-rays 
revealed a normal right knee with no bony abnormalities or 
joint effusion shown.  Joint spaces were normally maintained.

The examiner opined that the Veteran's pain presentation was 
genuine.  He also noted that while current subluxation was 
not shown, the Veteran's clinical history and current 
clinical presentation was indicative of subluxation.  He did 
not, however, have instability at any time.  He was able to 
squat four times during the examination, and while he 
complained of discomfort- there was no evidence of fatigue or 
limitation of motion with repetitive testing.  The examiner 
further noted that the Veteran did not demonstrated 
additional limitations or flare-ups.  

Analysis

Initially, the Board notes that the medical evidence of 
record shows right knee arthritis (degenerative joint 
disease) has not been established by X-ray findings.  Thus, a 
minimum compensable evaluation for arthritis of the right 
knee pursuant to DCs 5003 or 5010 is not warranted.  

In addition, review of the treatment records and various VA 
examination reports shows that the right knee disability has 
not met the criteria for even the minimum compensable 
evaluations under DCs 5260 or 5261, at any time during the 
appeal.  Flexion and extension have consistently been greater 
to than 60 degrees and to less than 5 degrees, respectively.  
Additionally, as the right knee disability has not manifested 
with limitation of motion to meet even the minimum 
compensable evaluations under DCs 5260 or 5261 (for 
limitation of flexion and extension) at any time during the 
appeal; a compensable rating is not warranted under DC 5019 
for the Baker's cyst.  (See DC 5019, which provides that the 
bursitis is to be evaluated based upon limitation of motion).  

While the Veteran has reported right knee pain, and that he 
is unable to walk or drive for extended periods without 
developing pain in the knee; the objective evidence has not 
shown repetitive use to be productive of additional 
functional impairment consistent with a compensable rating 
based on limitation of motion in either flexion or extension- 
due to weakened movement, excess fatigability, 
incoordination, pain, or flare-ups on objective clinical 
examinations.  See DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.59.  Therefore, even when all functional limitations are 
considered, it is clear that the Veteran's right knee 
disability is not manifested by limitation of motion.  See 38 
C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.

The Board does find, however, that an initial compensable (10 
percent) evaluation for slight subluxation is warranted for 
the entirety of the appeal period.  The Veteran has reported 
symptoms of pain, instability, swelling, locking, and 
limitation of physical activities, such as prolonged walking.  
His subjective complaints of instability have been 
substantiated by his mother's August 2007 testimony and VA 
outpatient treatment records which reflect use of a cane.  
The Veteran has also indicated that he is to be issued a knee 
brace by VA for stability.  

The Veteran's report of right knee instability is considered 
competent; however, all objective clinical tests have shown 
no evidence of lateral instability in the right knee.  
Moreover, a VA examiner recently provided a medical opinion 
which clarified the presence and level of any right knee 
lateral stability.  In his opinion, the Veteran's history of 
complaints and clinical findings were indicative of 
subluxation -not instability.  The Board further finds that 
the cumulative evidence of subluxation affecting the right 
knee is most consistent with no more than a slight 
disability.  Therefore, an initial 10 percent disability 
evaluation is warranted from the effective date of service 
connection under DC 5257, for slight subluxation.

While the Veteran has reported episodes of giving way, he 
testified that the episodes were occasional.  He did not 
specifically identify any falling incidents or injuries 
associated with subluxation (described by him as instability) 
of the knee.  Moreover, clinically when examined in both 2006 
and 2009, there was no evidence of instability of the knee, 
and the 2009 examiner specifically stated that there was a 
lack of X-ray evidence confirming subluxation of the patella.  
Thus the preponderance of the evidence is against finding 
that the Veteran's right knee disorder warrants a rating in 
excess of 10 percent under DC 5257.

Finally, the Board finds that the criteria found under DC 
5256 (ankylosis of the knee), DC 5258 (dislocated semilunar 
cartilage), and DC 5259 (for symptomatic removal of the 
semilunar cartilage) and DC 5262 (impairment of the tibia and 
fibula) are inapplicable as no such manifestations were shown 
during the appeal period.

III. Extraschedular Ratings

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); see also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating. 

The Veteran's knee disability is manifested by symptoms which 
include pain and subluxation.  The major depression disorder 
is manifested by reduced reliability and productivity; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood.  As discussed above, the specific 
rating criteria for each of the service-connected 
disabilities reasonably contemplates these symptoms.  The 
assigned schedular evaluations are, therefore, adequate. 

Moreover, these disabilities have not required recent 
frequent periods of hospitalization, nor have they been shown 
by the evidence of record to markedly interfere with 
employment.  While the Veteran has reported some interference 
with his employment due to right knee pain and depressive 
symptoms, the respective rating criteria for knee 
disabilities and psychiatric disorders both reasonably 
contemplates such interference.  The knee disability has not 
been shown to cause a marked employment impairment based upon 
the clinical evidence.  Also, a VA examiner opined that the 
depressive disorder did not preclude all forms of gainful 
employment, although the Veteran would likely require some 
assistance with job success.  Therefore, the criteria for 
referral for the assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, since September 9, 2005, an initial rating 
of 70 percent rating, and no higher, for a major depression 
is granted.

An initial compensable rating for a right knee Baker's Cyst 
(bursitis) is denied.

Subject to the law and regulations governing payment of 
monetary benefits, since September 9, 2005, a separate 10 
percent rating, and no higher, for right knee subluxation, is 
granted.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


